

AcquaeBlu Corp.


8 % NON NEGOTIABLE PROMISSORY NOTE


Principal Amount: $12,000
Issue Date: October 20, 2010



8 % PROMISSORY NOTE


FOR VALUE RECEIVED, ACQUAEBLU CORP., a Delaware corporation (the “Borrower”),
hereby promises to pay to APPEAL CAPITAL CORP., having an address at 430 Park
Avenue, Suite 702, New York, New York, (the “Holder”) or its registered assigns
or successors in interest or order, without demand, the sum of TWELVE THOUSAND
DOLLARS ($12,000) (the “Principal Amount”), together with interest thereon as
set forth below.


This Promissory Note has been delivered pursuant to the terms and conditions of
that certain Asset Purchase Agreement of even date herewith between the Borrower
and the Holder (the “Purchase Agreement”). Capitalized terms used herein and not
otherwise defined shall have the meaning ascribed thereto in the Purchase
Agreement.


ARTICLE 1


INTEREST


1.1           Interest Rate. Interest on this Note shall compound quarterly and
shall accrue at the annual rate of eight (8 %) as computed on the basis of a
365-day year. Interest will begin to accrue as of the date hereof is payable
with payment of principal due hereunder, accelerated or otherwise,


1.2           Default Interest Rate. Following the occurrence and during the
continuance of an Event of Default, which, if susceptible to cure is not cured
within the cure periods (if any) set forth in Article 3, otherwise then from the
first date of such occurrence until cured, the annual interest rate on this Note
shall (subject to Section 4.10) be eighteen percent (18%), and be due on demand.


ARTICLE 2


PAYMENT OF PRINCIPAL


2.1           Payment. The Borrower shall pay the Principal Amount and all
outstanding interest on this Promissory Note no later than March 31, 2012.


ARTICLE 3


EVENTS OF DEFAULT


The occurrence of any of the following events of default (“Event of Default”)
shall, at the option of the Holder hereof, make all sums of principal and
interest then remaining unpaid hereon and all other amounts payable hereunder
immediately due and payable, upon demand, without presentment, or grace period,
all of which hereby are expressly waived, except as set forth below:


3.1           Failure to Pay Principal or Interest. The Borrower fails to pay
Principal Amount, interest or other sum due under this Note when due and such
failure continues for a period of eight (8) business days after the due date.


3.2           Breach of Covenant. The Borrower breaches any material covenant or
other term or condition of this Note and such breach, if subject to cure,
continues for a period of ten (10) business days after written notice to the
Borrower from the Holder.
 
 
1

--------------------------------------------------------------------------------

 
   
        3.3           Breach of Representations and Warranties. Any material
representation or warranty of the Borrower made herein, or in any agreement,
statement or certificate given in writing pursuant hereto or in connection
herewith or therewith shall be false or misleading in any material respect as of
the Closing Date.


3.4           Receiver or Trustee. The Borrower shall make an assignment for the
benefit of creditors, or apply for or consent to the appointment of a receiver
or trustee for them or for a substantial part of their property or business; or
such a receiver or trustee shall otherwise be appointed.


3.5           Judgments. Any money judgment, writ or similar final process shall
be entered or filed against Borrower or any subsidiary of Borrower in the United
States or any of their property or other assets in the United States for more
than $100,000, and shall remain unvacated or unsatisfied, for a period of sixty
days.


3.6           Non-Payment. A default by the Borrower under any one or more
obligations in an aggregate monetary amount in excess of $100,000 for more than
twenty (20) days after the due date, unless the Borrower is contesting the
validity of such obligation in good faith and has segregated cash funds equal to
not less than one-half of the contested amount.


3.7           Bankruptcy. Bankruptcy, insolvency, reorganization, or liquidation
proceedings or other proceedings or relief under any bankruptcy law or any law,
or the issuance of any notice in relation to such event, for the relief of
debtors shall be instituted by or against the Borrower or any Subsidiary of
Borrower and if instituted against them are not dismissed within forty-five (45)
days of initiation.


3.8           Delisting. Delisting of the Common Stock from the OTCBB or such
other exchange on which the Borrower’s common stock is then listed for trading
(the “Principal Market”) for a period of seven consecutive trading days; or
notification from a Principal Market that the Borrower is not in compliance with
the conditions for such continued listing on such Principal Market.


3.9           Stop Trade. The issuance of a Securities and Exchange Commission
or judicial stop trade order or, a Principal Market trading suspension with
respect to Borrower’s Common Stock that lasts for five or more consecutive
trading days.


3.10           Failure to Deliver Common Stock or Replacement Note. Borrower’s
failure to timely deliver certificates representing the Conversion Shares to the
Holder pursuant to and in the form required by this Note, or if required, a
replacement Note.


3.11           Reservation Default. Failure by the Borrower to have reserved for
issuance upon conversion of the Note the amount of Common Stock as set forth in
this Note.


3.12           Financial Statement Restatement. The restatement of any financial
statements filed by the Borrower for any date or period from two years prior to
the Issue Date of this Note and until this Note is no longer outstanding, if the
result of such restatement would, by comparison to the unrestated financial
statements, have constituted a Material Adverse Effect.


ARTICLE 4


MISCELLANEOUS


4.1           Failure or Indulgence Not Waiver. No failure or delay on the part
of Holder hereof in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other right, power or privilege. All rights and remedies existing
hereunder are cumulative to, and not exclusive of, any rights or remedies
otherwise available.
 
 
2

--------------------------------------------------------------------------------

 
         
    4.2           Notices. All notices, demands, requests, consents, approvals,
and other communications required or permitted hereunder shall be in writing
and, unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be the addresses set forth in the Purchase Agreement
for delivery of notices thereunder.


4.3           Amendment Provision. The term “Note” and all reference thereto, as
used throughout this instrument, shall mean this instrument as originally
executed, or if later amended or supplemented, then as so amended or
supplemented.


4.4           Assignees. This Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns.


4.5           Cost of Collection. If default is made in the payment of this
Note, Borrower shall pay the Holder hereof reasonable costs of collection,
including reasonable attorneys’ fees.


4.6           No Rights or Liabilities as Shareholder. This Note does not by
itself entitle the Holder to any voting rights or other rights as a shareholder
of the Borrower. In the absence of conversion of this Note, no provisions of
this Note, and no enumeration herein of the rights or privileges of the Holder,
shall cause the Holder to be a shareholder of the Borrower for any purpose.


4.7           Binding Effect. This Note shall be binding on the Parties and
their respective heirs, successors, and assigns; provided, however, that the
Borrower shall not assign its rights hereunder in whole or in part without the
express written consent of the Holder.


4.8           Severability. If any part of this Note is construed to be in
violation of any law, such part shall be modified to achieve the objective of
the parties to the fullest extent permitted by law and the balance of this Note
shall remain in full force and effect.


4.9           Final Note. This Note contains the complete understanding and
agreement of the Borrower and Holder and supersedes all prior representations,
warranties, agreements, arrangements, understandings, and negotiations.


4.10         Maximum Payments. Nothing contained herein shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law. In the event that the rate of
interest required to be paid or other charges hereunder exceed the maximum
permitted by such law, any payments in excess of such maximum shall be credited
against amounts owed by the Borrower to the Holder and thus refunded to the
Borrower.


4.11         Construction. Each party acknowledges that its legal counsel
participated in the preparation of this Note and, therefore, stipulates that the
rule of construction that ambiguities are to be resolved against the drafting
party shall not be applied in the interpretation of this Note to favor any party
against the other.


4.12         Redemption. This Note may not be redeemed, prepaid or called
without the consent of the Holder except as described in this Note.


4.13         Non-Business Days. Whenever any payment or any action to be made
shall be due on a Saturday, Sunday or a public holiday under the laws of the
State of New York, such payment may be due or action shall be required on the
next succeeding business day and, for such payment, such next succeeding day
shall be included in the calculation of the amount of accrued interest payable
on such date.
 
 
3

--------------------------------------------------------------------------------

 
           4.14          Security Interest. This Promissory Note is secured by a
first charge over the Borrower’s property that is set forth in Schedule “A”
hereto (the “Assets”) and in this regard the Borrower agrees that, for so long
as any of the Principal Amount remains unpaid, the Borrower shall not sell,
transfer, license or otherwise encumber its interest in the Assets without the
written consent of the Borrower.


4.15         Conversion.      Anything herein to the contrary notwithstanding,
Holder may, at its option, upon no less than seventy days prior written notice
convert the then outstanding principal amount of this Promissory Note (and
accrued and unpaid interest thereon) or such portion thereof as Holder may
elect, into shares of the Borrower’s common stock at a conversion price of $0.01
per share. The Holder shall not have rights as a shareholder of the Borrower
with respect to unconverted portions of this Note. However, the Holder will have
the rights of a shareholder of the Borrower with respect to the shares of common
stock to be received after delivery by the Holder of a conversion notice to the
Borrower and payment therefor.


4.16         Governing Law. This Promissory Note shall be governed by and
construed in accordance with the laws of the state of Delaware, without regard
to conflicts of laws and principles that would result in the application of the
substantive laws of another jurisdiction. Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of Delaware or in the federal courts
located in the State of Delaware. Both parties and the individual signing this
Promissory Note on behalf of the Borrower agree to submit to the jurisdiction of
such courts. The prevailing party shall be entitled to recover from the other
party its reasonable attorney’s fees and costs. In the event that any provision
of this Promissory Note is invalid or unenforceable under any applicable statute
or rule of law, then such provision shall be deemed inoperative to the extent
that it may conflict therewith and shall be deemed modified to conform with such
statute or rule of law. Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision of this Promissory Note. Nothing contained herein shall be
deemed or operate to preclude the Holder from bringing suit or taking other
legal action against the Borrower in any other jurisdiction to collect on the
Borrower’s obligations to Holder or to enforce a judgment or other court in
favor of the Holder.


IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by an
authorized officer as of the 20th day of October, 2010.


ACQUAEBLU CORP.


By:
   
Name:
Meetesh Patel
Title:
President and Chief Executive Officer

 
 
4

--------------------------------------------------------------------------------

 
 
Schedule A


The LOI, as such term is defined in the Asset Purchase Agreement dated as of
October 20, 2010, between the Borrower and the Holder.
 
 
5

--------------------------------------------------------------------------------

 